Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Salvaggio on 15 June 2021.
The application has been amended as follows: 
With regard to Claim 1, last line, between “compressed gas” and the period “.”, add ---, wherein the compressed gas is in a liquid state or a supercritical state---.
Cancel Claim 2.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 8 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8 March 2021 is withdrawn.  Claims 6, 8, 11, 18, and 21, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 6-11, 14, 17-26, and 31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to claim interpretation, Page 12, Lines 1-3 of the instant specification states “it should be understood that the compressed gas used during the eluent displacement step is different from the eluent itself, even when this eluent is also a compressed gas”. Therefore, the compressed gas and eluent of Claim 1 are interpreted according to P12/L1-3 of the instant specification. 
The closest prior art to Applicant’s Claim 1 is “8.9 – Flash Column Chromatography Guide” from MIT OpenCourseWare (“MIT”), as identified in the English translation of the Written Opinion of the international search authority (“Written Opinion”), and as provided in the IDS dated 4 April 2019. MIT discloses a method for chromatographic separation comprising at least one step of eluting species retained on a separation phase by means of an eluent (Page 78, Step 21, eluting a column prepared in a college-level laboratory class). MIT discloses followed by a step of 
The Written Opinion states that Claims 2-3, directed to wherein the compressed gas is in a liquid state or a supercritical state, are related to the physical state of the compressed gas and are therefore obvious. The Examiner respectfully disagrees. It would readily be apparent to one of ordinary skill in the art that pushing eluent out of a laboratory scale column using liquid or supercritical gas that requires exceptionally low temperatures (-210°C to -50°C) and standard pressures (2-75 PSI) to even achieve compressed gases of nitrogen or carbon dioxide at their respective triple points would be far beyond the scope of college-level courses. Furthermore, it is not clear whether the rapid expansion of liquefied or supercritical gas through the laboratory scale column would achieve the goal of pushing the remaining solvent out of the column and drying the silica gel stationary phase.
The following prior art is also cited:
Ooi (US 6,072,092, IDS) discloses a process for the recovery of carotenes and the production of carotene concentrate from natural oils and fats (Abstract). Ooi discloses contacting carotene-rich concentrate with a non-polar solvent and then with silica-gel adsorbent, whereby carotenes, tocopherols and tocotrienols and other residual glycerides are adsorbed on the adsorbent (C2/L26-30). The adsorbent is brought into contact with a non-polar solvent, such as hexane, heptane or petroleum ether, so that carotenes are separate from other components of the carotene-rich concentrate (C2/L30-35, eluting species retained on a stationary phase). After the separation of 
Nicoud (US 5,422,007) discloses an apparatus and process for fractionation of component mixtures by chromatography or adsorption on a simulated mobile bed comprising three, four, or five zones (Abstract). Nicoud discloses that a supercritical fluid or subcritical liquid may be injected as the eluent (Abstract). However, Nicoud is silent to a step of displacing the eluent in contact with the stationary phase by means of a compressed gas, wherein the compressed gas is in a liquid state or a supercritical state.
May (US 2001/0044548, IDS) discloses a method for the chromatographic separation of vitamin E isomers from a vitamin E containing mixture by combining the vitamin E mixture with an adsorbent to effect adsorption of the vitamin E isomers on the adsorbent, and then selectively desorbing the vitamin E isomers from the adsorbent under supercritical conditions (Abstract). However, May is silent to a step of displacing the eluent in contact with the stationary phase by means of a compressed gas, wherein the compressed gas is in a liquid state or a supercritical state.
Finally, Grajek (“Regeneration of adsorbents by the use of liquid, subcritical and supercritical carbon dioxide”) discloses that the regeneration of activated carbons in which adsorbed substances are removed through the use of supercritical CO2 has received widespread attention (Page 352). However, Grajek is silent to the use of an 2. Alternatively, if the supercritical CO2 is considered to be an eluent, Grajek is silent to a step of displacing the eluent in contact with the stationary phase by means of a compressed gas, wherein the compressed gas is in a liquid state or a supercritical state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777